FILED
                        UNITED STATES COURT OF APPEALS                       AUG 29 2012

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U.S . CO U RT OF AP PE A LS




 AMARPREET SINGH VIRK,                            No. 08-72670

               Petitioner,                        Agency No. A095-599-564

   v.
                                                  ORDER
 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



Before:       THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

        The government's petition for panel rehearing is granted.

        The memorandum disposition filed on August 16, 2011 is withdrawn. A

replacement memorandum disposition denying the petition for review is being

filed concurrently with this order.

        Any further petition for panel rehearing may be filed within 45 days of the

filing of this order.
                                                                           FILED
                             NOT FOR PUBLICATION                            AUG 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



AMARPREET SINGH VIRK,                            No. 08-72670

               Petitioner,                       Agency No. A095-599-564

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011**

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Amarpreet Singh Virµ, a native and citizen of India, petitions for review of

the Board of Immigration Appeals' order dismissing his appeal from an

immigration judge's decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture ('CAT'). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. y 1252. We review for substantial evidence. Lopez v.

Ashcroft, 366 F.3d 799, 805 (9th Cir. 2004). We deny the petition for review.

      Substantial evidence supports the agency's determination that the

presumption of countrywide persecution was rebutted by evidence Virµ could

reasonably relocate within India. See 8 C.F.R. y 1208.13(b)(i)(B). Specifically,

the 2004 United Kingdom report states Indian citizens, including Siµhs, can move

freely thoughout the country, and that local police do not have the resources or

ability to perform checµs on people arriving from other parts of India. We reject

Virµ's contention that the agency failed to properly apply the presumption of

country-wide persecution, and we reject his contention that the agency erred by

requiring Virµ rather than DHS to prove internal relocation was reasonable,

because the agency explicitly applied the proper presumption and burden of proof.

Accordingly, Virµ's asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency's denial of CAT relief because

Virµ failed to demonstrate it was more liµely than not he will be tortured if

returned to India. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir. 2004)

(denying CAT relief based on the possibility of internal relocation).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-72670